Citation Nr: 0300146	
Decision Date: 01/06/03    Archive Date: 01/15/03

DOCKET NO.  00-13 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUE

Entitlement to an effective date earlier than August 17, 
1999, for the grant of a total disability rating for 
compensation purposes based on individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Roberts, Counsel


INTRODUCTION

The veteran served on active duty from January 1958 to 
January 1961, from February 1963 to September 1968, and 
from July 1971 to April 1982.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a November 1999 rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which granted a total 
disability rating for compensation purposes based on 
individual unemployability by reason of service-connected 
disabilities and assigned an effective date for that grant 
of August 17, 1999.


FINDINGS OF FACT

1.  The veteran's claim for a total disability rating for 
compensation purposes based on individual unemployability 
by reason of service-connected disabilities was received 
on January 21, 1997.

2.  It is factually ascertainable that the veteran was 
unemployable by reason service connected disabilities more 
than one year prior to January 21, 1997.


CONCLUSION OF LAW

The criteria for an effective date of January 21, 1997, 
for the grant of a total disability rating for 
compensation purposes based on individual unemployability 
by reason of service-connected disabilities are met.  
38 U.S.C.A. §§ 1155, 5110 (West 1991); 38 C.F.R. §§ 3.400, 
4.3, 4.7, 4.16 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA) was enacted on 
November 9, 2000.  Among other things, the VCAA eliminated 
the well-grounded-claim requirement and modified the 
Secretary's duties to notify and assist claimants.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
Supp. 2002); see Holliday v. Principi, 14 Vet. App. 280, 
284-86 (2001) (holding all sections of VCAA are 
retroactive).

The United States Court of Appeals for Veterans Claims 
(Court) subsequently held that the requirements of the 
VCAA were met where the appellant was fully notified and 
aware of the type of evidence required to substantiate the 
claim and that no additional assistance would aid in 
further developing the claim.  Dela Cruz v. Principi, 15 
Vet. App. 143, 149 (2001).  When there is extensive 
factual development in a case, and there is no reasonable 
possibility that any further assistance would aid the 
appellant in substantiating the claim, VCAA does not 
apply.  Wensch v. Principi, 15 Vet App 362 (2001); Dela 
Cruz; see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim").

There is no issue as to substantial completeness of the 
appellant's application for benefits.  See 38 U.S.C.A. 
§ 5102.  There are no outstanding records that are 
pertinent to the claim.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.

The appellant has been advised of the evidence necessary 
to substantiate the claim, by means of the statement of 
the case and the rating decisions issued regarding the 
claim.  The RO has not specifically informed the veteran 
of who was responsible for obtaining what evidence.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

However, the veteran has contended that the effective date 
should be January 21, 1997, and this decision grants that 
effective date.  Therefore he does not require further 
assistance to substantiate his claim.

VA has obtained all evidence that the appellant has 
indicated is pertinent to the claim and has satisfied the 
duty to assist.  See 38 U.S.C.A. § 5103A.

To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).  The regulations as they apply to 
this case were not meant to confer any rights in addition 
to those provided by the VCAA.  66 Fed. Reg. 45,629 (Aug. 
29, 2001).

In a March 1996 rating decision, the veteran established 
entitlement to a 90 percent combined service-connected 
disability rating, effective November 2, 1995.  His 
service-connected disabilities were chronic obstructive 
pulmonary disease, evaluated as 60 percent disabling; 
arteriosclerotic coronary artery disease and hypertension, 
evaluated as 30 percent disabling; degenerative joint 
disease of the lumbar spine, evaluated as 20 percent 
disabling; peripheral vascular disease, evaluated as 20 
percent disabling; and bilateral hearing loss, evaluated 
as noncompensable disabling.

On January 21, 1997, VA received a claim from the veteran 
wherein he requested that he be rated 100 percent disabled 
due to unemployability.  The veteran did not receive an 
examination in conjunction with that claim until August 
17, 1999.  At that examination, the examiner provided an 
opinion that the veteran had significant functional 
limitation as a result of his service-connected 
disabilities.

Based on that finding, a November 1999 rating decision 
granted a total disability rating for compensation 
purposes based on individual unemployability by reason of 
service-connected disabilities, effective August 17, 1999, 
the date of the VA examination.  The veteran perfected an 
appeal of that effective date.  At his September 2002 
hearing before the undersigned, he requested that an 
effective date in January 1997, the date of his claim, be 
assigned.

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a 
claim for increase will be the date of receipt of the 
claim or the date entitlement arose, whichever is the 
later.  38 C.F.R. § 3.400.  

In the case of a claim for total rating, if an increase in 
disability occurred within one year prior to the date of 
claim, the increase is effective as of the date the 
increase was "factually ascertainable."  If the increase 
occurred more than one year prior to the claim, the 
increase is effective the date of claim.  If the increase 
occurred after the date of claim, the effective date is 
the date of increase.  38 U.S.C.A. 5110(b)(2); Harper v. 
Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 3.400 (o)(1)(2); 
VAOPGCPREC 12-98 (1998).  In making this determination the 
Board must consider all of the evidence, including that 
received prior to previous final decisions.  Hazan v. 
Gober, 10 Vet App 511 (1997).

The evidence here shows that the veteran's claim for a 
total disability rating for compensation purposes based on 
individual unemployability by reason of service-connected 
disabilities was received on January 21, 1997, while the 
VA examination that established entitlement to the 
unemployability benefit is dated August 17, 1999.  

However, the VA examination shows that the veteran had not 
worked since 1991 and had been denied work as a result of 
his service-connected disabilities.  The veteran also 
submitted statements from prospective employers which show 
that he was denied employment due to service-connected 
disabilities in October 1998.

This record suggests that the veteran's service connected 
disabilities rendered him unemployable more than one year 
prior to his January 21, 1997 claim.  Under these 
circumstances, the appropriate effective date is the date 
of claim.  38 C.F.R. § 3.400(o).

There is no communication from the veteran prior to 
January 21, 1997, that can be considered a claim, formal 
or informal, for a total service-connected rating due to 
unemployability.  Furthermore, none of the treatment or 
examination records prior to that date report that the 
veteran was unemployed.  Therefore, those records cannot 
be construed as an informal claim for benefits.  38 C.F.R. 
§ 3.157 (2002).

Accordingly, the Board finds that the criteria for an 
effective date of January 21, 1997, for the grant of a 
total disability rating for compensation purposes based on 
individual unemployability by reason of service-connected 
disabilities are met.  38 U.S.C.A. §§ 1155, 5110; 
38 C.F.R. §§ 3.400, 4.3, 4.7, 4.16.


ORDER

An effective date of January 21, 1997, for a total 
disability rating for compensation purposes based on 
individual unemployability by reason of service-connected 
disabilities is granted.


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

